DETAILED ACTION
Prosecution History
Claims 1 – 6, 9, 10, 12 - 14 and 16 - 20 have been amended.
Claims 1 - 20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Kenneth C. Cheney on 6 July, 2021.
The application has been amended as follows: 
In Claim 9 change line 1 from: “A machine-readable medium encoded with instructions, the” to: - - A non-transitory machine-readable medium encoded with instructions, the - - .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer readable medium for creating a menu for an adapted medical workflow, where the claims, in combination with other recited features, includes: predicting medical action options based on an identified healthcare worker and an identified patient, and an operating state (i.e. pre-operating or post-operating) or a vital state of the patient; and creating a menu of the predicted options where action in the menu are disabled based on 
The claims recite an abstract “method of organizing human activity” – i.e. managing personal behavior or relationships or interactions between people (i.e. between a healthcare worker and a patient), including following rules or instructions. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite process that prioritized the display of actions in response to prior actions selected by the healthcare worker. The specification discloses that current approaches to displaying a workflow of tasks for a healthcare worker are static. The recited invention eliminates the need to follow only a single sequence of actions to accomplish a healthcare task.
The most remarkable prior art of record is as follows:
Holland et al: U.S. Publication Number 2005/0144043 A1
Crampe et al: U.S. Publication Number 2004/0169673 A1
Stoval III et al: U.S. Publication Number 2009/0178004 A1
Budd: U.S. Publication Number 2002/0046047 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”



CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2007/0011108 A1 to Benson et al. discloses that predicts actions based on historic actions.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, 
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                               
Date: 6 July, 2021